Evans, P. J.
1. In the prosecution of one charged' with having killed an officer who at the time was attempting to execute a warrant which he had with him, the warrant, when apparently legal on its face, is admissible in evidence without any preliminary proof of the prior proceedings attending its issuance. Wharton on Homicide, § 392.
2. There was no evidence of a forcible attack and invasion of the habitation of the defendant; and the court properly omitted giving Penal Code, § 72, in charge.
3. No error of law was committed; the verdict is supported by the evidence; and no cause for granting a new trial is made to appear.

Judgment affirmed.


All the Justices concur.